ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-109 and DRB 16-169, concluding that JONATHAN GREENMAN, formerly of FAIR LAWN, who was admitted to the bar of this State in 2008, and who has been suspended from the practice of law since February 20, 2015, should be suspended from practice for a period of three years for his unethical conduct established in DRB 16-109 and DRB 16-169;
And DRB 16-109 having been before the Board as matter of reciprocal discipline pursuant to Rule l;20-14(a)(É)(4), based on discipline imposed on respondent in the United States Bankruptcy Court, for unethical conduct that in New Jersey violates RPC 1.1 (lack of competency), RPC 1.8 (lack of diligence), RPC 1.4 (failure to communicate with the client), and RPC 3.3 (lack of candor before a tribunal);
And DRB 16-169 having been before the Board pursuant to Rule l:20-4(f)(default by respondent) and i’espondent having been deemed to have admitted violations of RPC 8,l(b)(failure to cooperate with disciplinary authorities), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
*54And good cause appearing;
It is ORDERED that JONATHAN GREENMAN is suspended from the practice of law for a period of three years, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.